NEY       GENERAL.
                     QFTEXAS




Honorable William D. Pratt         Opinion No. C-324
County Attorney
Palo Pinto County                  Re: Whether the word "or"
Mineral Wells, Texas               contained in Section 32 of
                                   Article 666, V.P.C., Is dls-
Dear Mr. Pratt:                    junctlve or-conjunctive.
          In your request you ask whether the word 'or'
contained in Section 32 of Article 666, V.P.C., Is dlsjunc-
tlve or conjunctive.
          The pertinent part of the Statute reads as follows:
               "No signature shall be counted unless the
          residence address of the signer is shown, or un-
          less it Is signed exactly as the name of t= voter
          appears on the official copy of the current poll
          list or the official copy of the current list of
          exempt voters." (Emphasis Supplied)
          It is a familiar rule of statutory construction
that words used by the Legislaturein a statute are to.be
given theirusual meaning, unless that meaning is shaded or
changed by the manner in which they are used In the particu-
lar statute. 39 Tex.Jur. 194.
          Black's Law Dictionary,Fourth Edition, defines "or":
               'A disjunctiveparticle used to express an
          alternat‘iveor to give a choice of one among two
          or more things . . .' (BnphasisSupplied)
           Inits ordinary use, the term 'or" is disjunctive
and alternative in Its effect. Unless there Is some impelling
Geason apparent in the context, It should be given Its ordinary
rathez  ___-_.
      Y than - cordunctlve
             a _...v..---
                       -- meanlna.
                            ~~..-.~~~~~~
                                  _~ Oxsheer v. Watt, 91 Tex.
402, 44 S.W. 67 (1898). There atg;irs no lmoellinn'   reason in
the context for giving the - word
                             ..---     anv other,thaE its usual
meaning. Moreover, the p:  resence of theYword "unless" follow-
ing 'or' In the statute iends weight to the disjunctiveposl-
tion as opposed to the aonjunctlve.



                             -1545-
Honorable William D. Pratt, Page 2:,(&32!+) .~             ':

          Webster's Dictionary defines "unless" as meaning "in
any case other than", "except that", "exaeDt when." This would
further indicate that the second re&lsite-phrase in the sta-
tute was intended by the Legislature as an alternative.

                               SUMMARY

                The word "or" in Section 32 of Article
            666, V.P.C., is used in the disjunctive',
                                                    not
            the conjunctive.
                                 Respectfully submitted,
                                 WAQQONER CARR
                                 Attorney   General   of   Texas



                                 By:


BSC/lh
APPROVED:
OPINION COMMITTEE
W.,V. 'Qeppert,Chairman
Joe Long
Jqnes Stroak
Pat Bailey
Jack Goodman
APPROVED FOR THE ATTORNEY QENBRAL
BY: Roger Tyler




                               -1546-